Citation Nr: 1107474	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right eye 
disorder.
  

REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June 1975 to October 1975, and on active duty from July 1976 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned at a February 2010 
hearing at the Little Rock, Arkansas Regional Office (Travel 
Board hearing).  A transcript of that hearing has been associated 
with the Veteran's claims file.


FINDINGS OF FACT

1.  In an unappealed December 2004 decision, the Board denied 
service connection for the Veteran's diagnosed anisometropia as a 
matter of law, as that condition is a refractive error of the eye 
and not a disability for VA compensation purposes; the Board also 
denied a claim for service connection for the Veteran's 
amblyopia, hyperopia, presbyopia or any other eye disorder, 
finding no evidence that the aforementioned eye disorders were 
incurred in, or aggravated by, the Veteran's active duty service.

2.  Evidence received since the December 2004 Board decision is 
cumulative or redundant and, therefore, does not raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a right eye disorder.






CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a right eye disorder.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a 
duly-constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on the evidence on file at the time VA 
issues written notification.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Generally, a claim which has been denied in an 
unappealed RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West Supp. 2010).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c). 

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is generally to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

History

Prior to the current claim, the Veteran's claim for entitlement 
to service connection for a right eye disorder was last denied by 
the Board in a December 2004 decision.  The Veteran did not 
appeal the decision, and it became final.  

The evidence of record prior to the December 2004 final Board 
decision denying service connection for a right eye disorder 
consists of items such as the Veteran's service treatment 
records, VA treatment records, private treatment records, VA 
medical examination reports as well as contentions by the Veteran 
and his friends and family.

June 1975 service medical records from the Veteran's period of 
ACDUTRA indicate that the Veteran was diagnosed as having 
anisometropia and amblyopia.  A June 1975 physical profile record 
noted permanent physical restrictions due to decreased vision and 
a lack of clear right eye vision.  A July 1975 optometric 
examination report contains complaints of poor vision in the 
right eye, and the Veteran was diagnosed as having decreased 
vision in the right eye.

In June 1976, the Veteran was ordered to active duty, effective 
June 12, 1976.  An eye examination performed in July 1976 
revealed unaided visual acuity of 20/30 on the right eye and 
20/20 on the left eye.  The Veteran was diagnosed as having 
amblyopia of the right eye.  Following a private March 1995 eye 
examination, the Veteran was again diagnosed as having right eye 
amblyopia.

After an April 2002 VA examination, the Veteran was diagnosed 
with anisometropic amblyopia.  The VA examiner opined that 
extensive evaluation had not revealed any other cause for the 
Veteran's right eye visual impairment.

In an October 2002 letter, a physician with the Central Arkansas 
Veterans Healthcare System likewise diagnosed the Veteran with 
anisometropic amblyopia.  The physician noted that the Veteran 
should have been wearing glasses from a very young age to treat 
his condition as untreated anisometropia can lead to permanent 
loss of vision because the appropriate parts of the brain do not 
develop properly causing amblyopia.

During a March 2003 video conference hearing, the Veteran 
attributed his current eye disability to an incident in June 
1975, during training, when he was hit in the right eye with a 
pugil stick.  He described both the incident and his subsequent 
post-service treatment in considerable detail.  

A November 2003 private treatment report contains diagnoses of 
the Veteran with presbyopia, hyperopia and decreased vision of 
the right eye of unknown etiology. 

In December 2004, the Board denied the Veteran's right eye claim, 
first, as a matter of law, as anisometropic amblyopia is a 
refractive error of the eye and not considered a disability for 
VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The 
Board also denied the Veteran's claim for service connection for 
presbyopia, hyperopia or any other right eye disability insofar 
as none of the submitted private or VA medical records revealed 
that these conditions were incurred in or aggravated by the 
Veteran's active duty service.  

Evidence received since the final December 2004 Board decision 
includes VA treatment records and testimony by the Veteran.  A VA 
treatment record dated July 2007 indicates that the Veteran's 
visual acuity was 20/300 for his right eye and 20/200 for his 
left eye, which is a marked decrease in vision for the left eye.  
The VA examiner also noted that the Veteran is beginning to 
develop cataracts.  However, the etiology for these conditions 
could not be determined by the VA examiner as the Veteran's 
computed tomography (CT) scan and Magnetic Resonance Imaging 
(MRI) exam were both normal and the Veteran tested negative for 
optic atrophy.

In a September 2008 VA treatment record, the Veteran reported he 
had blurred vision "at all times."  An eye examination revealed 
vision acuity of 20/400 in both eyes with no glasses.  The 
Veteran did not hold the eye card in front of his eyes and the 
Veteran's right eye did not follow to his left.  The Veteran also 
had decreased peripheral vision in his right eye.  As a result of 
the eye examination, the Veteran was diagnosed with decreased 
vision.

An October 2008 VA treatment record indicates that the Veteran's 
vision acuity was 20/200 for the right eye and 20/50 for the left 
eye.  Based on this examination, the Veteran was diagnosed with 
presbyopia and a pair of eye glasses were prescribed for the 
Veteran.

A February 2010 VA treatment record reveals that the Veteran's 
vision acuity was 20/100 for the right eye and 20/200 for the 
left eye.  Based on this examination, the Veteran was diagnosed 
with presbyopia and bilateral cataracts.

None of the foregoing VA treatment records contain any competent 
indication or opinion that the decreased vision in the Veteran's 
right eye is in any way related to his active duty service.

At the February 2010 hearing, the Veteran testified that he was 
struck in the right eye with a stick during basic training in 
1975 and that as result of this trauma, his right eye became red 
and sore.  The Veteran further descried initial treatment, 
subsequent symptoms, and post-service treatment.

Analysis

The Board must decide whether new and material evidence has been 
received to reopen the Veteran's claim for entitlement to service 
connection for a right eye disorder.  While there is some 
evidence the Veteran has submitted that is new, it must also be 
considered material.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  In the current matter, the Board finds the newly 
submitted evidence by the Veteran is cumulative and redundant and 
does not provide anything material regarding a positive 
association between the Veteran's current right eye disorder and 
his active duty service.

The evidence the Veteran has provided to VA in his current claim 
to reopen is substantially similar to the evidence the Veteran 
provided prior to the December 2004 Board decision; it does not 
relate to crucial unestablished facts necessary to substantiate 
the claim, as the new evidence shows merely that the Veteran 
currently suffers from current disability, including presbyopia 
and cataracts, but he had already been diagnosed with an eye 
disability prior to the December 2004 Board decision.  Therefore, 
there is no new evidence that shows the Veteran's current right 
eye disability is related to his active duty service.  

The Veteran claims that his right eye disorder is caused by or 
aggravated by a stick injury he sustained during his ACDUTRA 
service in 1975.  While the Veteran is competent to describe 
certain visual symptoms, such as having blurred or unclear 
vision, the description that he provided at his February 2010 
hearing and elsewhere in the record is essentially consistent 
with, and accordingly cumulative of, the description he provided 
at his March 2003 hearing.  It is eminently clear under 38 C.F.R. 
§ 3.156(a) that such cumulative and redundant evidence, even when 
presumed credible, is insufficient to reopen a claim that was the 
subject of a prior final denial.

Accordingly, the newly submitted records and contentions do not 
provide any new competent evidence that would indicate that the 
Veteran has a current right eye disorder that was incurred or 
aggravated during or related to his period of active duty 
service.  Rather, the evidence is cumulative and redundant, 
already received and considered by the Board in its final 
December 2004 decision.  Since there is no new competent non-
redundant evidence that links the Veteran's acquired right eye 
disorder to his military service, the evidence does not raise a 
reasonable possibility of substantiating the claim and thus is 
not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence has 
not been received since the December 2004 final Board decision 
and reopening the claim for service connection for a current 
right eye disorder is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). See also 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. §3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, insufficiency in the timing or content 
of VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA must notify a claimant of the evidence that is needed to 
reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More specifically, 
the RO must provide notice as to what evidence is necessary to 
substantiate the element(s) of service connection that was found 
insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA prior to the adverse decision on 
appeal.  In July 2008 the Veteran was correctly advised of the 
previous denial of service connection for his claimed right eye 
disorder and the bases for the denial, as well as of the 
requirement that he submit new and material evidence showing his 
current right eye disorder was incurred in or caused by his 
active duty service, that the RO would assist him in obtaining 
additional information and evidence, and of the responsibilities 
on both his part and VA's in developing the claim.  See Kent, 
supra.

The July 2008 letter did not include a description of VA's 
practices in assigning disability ratings and effective dates.  
Although notice under Dingess may have been inadequate in terms 
of vehicle or timing, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this regard, as the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, as the claim is not being reopened.  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim.

The Board also concludes that VA has also fulfilled its duty to 
assist in obtaining the identified and available evidence needed 
to substantiate the claim adjudicated in this decision.  The RO 
has obtained the Veteran's service treatment records, VA 
treatment records, VA medical examination reports and private 
treatment records in conjunction with this claim.  Statements of 
the Veteran and his family and friends have been associated with 
the record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his claim.  
The Board would further point out that, as the appeal is being 
denied on the basis of no new and material evidence, a further 
examination is not warranted.  38 C.F.R. § 3.159(c)(4)(iii).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for an acquired right eye 
disorder is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


